Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,485,664 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendment changing the word “on” have been considered and this change the Examiner’s interpretation of the claims.  Now the application does not require a hydrogel layer being on one side of the implant.  The hydrogel layer can be inside the implant.  See rejection below for the Examiner’s interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vowles US Patent Pub. 2013/0312897A1.
Vowles discloses an implant (1), comprising: an array of laterally adjacent segments (see below for Examiner’s interpretation) encompassing an area of a surface corresponding to the hyaline cartilage; a hydrogel layer (see paragraph 0021 disclosing the wedge-like structure covered by the 3D mesh) affixed to at least one side of the implant, configured to provide an exposed sliding surface in the articulating joint (see note below for the Examiner’s interpretation); wherein the segments are movable relative to one another to a limited extent enabling the segments to diverge from one another and also to conform to a topography.

    PNG
    media_image1.png
    369
    752
    media_image1.png
    Greyscale

	NOTE:	The Examiner’s interpretation of the segments are the walls covering the wedge-like structure.  These segments provide sliding surfaces in the joint and these segments are movable since the implant is capable of compression movement when a weight or force is exerted in the articulating joint.  Regarding the diverging of the segments.  See the figure above showing the diagonal segment diverging from the lower horizontal segment.
	Regarding claim 9, see page 6, paragraph 0024 (second column), disclosing the bottom surface is coated with a bioactive coating for promoting the growth of tissue.
	Regarding claims 10 and 11, see Fig. 11.
	Regarding claims 12 and 13, see paragraph 0023.
	Regarding claim 14, see paragraph 0019.

Allowable Subject Matter
Claims 3-8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7/25/22